Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 4,9,14,18-25,27,29-33, 35-44,46-50,52-62, have been cancelled.  Claims 1-3,5-8,10-13,15-17,26,28,34,45, and 50-51 will be examined on the merits.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the
rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

Claims 1, 26, 45, 50 and 51 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Lin et al.
(CN108782089 A 2018).
Lin et al. teach a method of growing moss spraying nutrient solution comprising Nitrogen, Phosphorus, Potassium, and Calcium for 15-18 days. In the introductory part, the family of the bryophytes is briefly discussed and it is concluded that all the members of this family suffer the same problems when it comes to growing. Sphagnum is a member of this family; thus, the method of Lin et al.can be successfully applied to it.  
The method taught by Lin et al. meet the limitations of claims 1, 26, 45, 50, and 51 and thus anticipates the claimed invention.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set
forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35
U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time
any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the
obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly
owned at the time a later invention was made in order for the examiner to consider the applicability of 35
U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are
applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as
follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

Claims 1-3, 5-8,10-13, 15-17, 26, 45,50, and 51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al. in view of Gaudig et al. (Sphagnum farming in Germany 2013)
Lin et al. teach a method of growing moss spraying nutrient solution comprising Nitrogen, Phosphorus, Potassium, and Calcium for 15-18 days. In the introductory part, the family of the bryophytes is briefly discussed and it is concluded that all the members of this family suffer the same problems when it comes to growing. Sphagnum is a member of this family; thus, the method of Lin et al. can be successfully applied to it.  
Lin et al. do not teach the amount of nutrient composition applied to the Sphagnum moss of claims 2-3,  5-8, 10-13, and 15-17.  
However:
The reference also does not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant’s invention.
At the time of the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to modify the method of Lin et al.and supplying the nutrient composition at different rate to obtain the optimal amount.  One would have been motivated to do this in view of Gaudig et al. teaching that Sphagnum may provide a sustainable high-quality alternative to fossil white peat as a raw material for horticultural growing material (abstract).
Thus, the invention as a whole was clearly prima facie obvious to one ordinary skill in the art at the time the invention was made.

Claims 28, and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al. in view of Keating Peter James (WO2016179633 A1 2016)
Lin et al. teach a method of growing moss spraying nutrient solution comprising Nitrogen, Phosphorus, Potassium, and Calcium for 15-18 days. In the introductory part, the family of the bryophytes is briefly discussed and it is concluded that all the members of this family suffer the same problems when it comes to growing. Sphagnum is a member of this family; thus, the method of Lin et al. can be successfully applied to it.  
Lin et al. fail to teach adding magnesium, sodium copper, zinc, sulfur, boron, iron, molybdenum and chloride.
	However,
Keating Peter James teach a nutrient system comprising magnesium, zinc, copper  
At the time of the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to modify the method of Lin et al.by adding to the nutrient composition , magnesium, zinc, copper as taught by Keating Peter James.  One would have been motivated to do this to speed up the growth process of the Sphagnum. 
Thus, the invention as a whole was clearly prima facie obvious to one ordinary skill in the art at the time the invention was made.

Comment
No claim is allowable.


















Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner